Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (U.S Patent No. 5613505) in view of Jacobs et al. (U.S Patent No. 5911898) and Khatua et al. (U.S 20080006796).
Regarding claim 25, Campbell discloses  an aerosol-forming substrate for use in combination with an inductive heating device, the aerosol-forming substrate comprising a solid material capable of releasing volatile compounds that can form an aerosol upon heating of the aerosol-forming substrate, and at least a first susceptor material for heating the aerosol-forming substrate, the first susceptor material having a first Curie-temperature and being arranged in thermal proximity of the solid material, the aerosol-forming substrate comprising at least a second susceptor material having a second Curie-temperature and being arranged in thermal proximity of the solid material, (Abstract, figs. 9-11).  Campbell discloses suitable susceptor materials may include conductive carbon, aluminum, copper, bronze or a combination thereof (column 9, line 33 to column 10, line 5 and claim 7); beside the susceptor material (SM), support layer can also function as susceptor base on the proper selected material (column 12, lines 30-42 and fig. 9 and 12).  Campbell also discloses the susceptor material can be selected for a desired maximum temperature (column 8, lines 5-14).  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065] wherein the material have Curie-
Campbell also discloses the device comprises a cavity configured to receive the aerosol-forming article (figs. 1-4).
Regarding claim 26, the circuitry of Campbell is capable of being configured to, subsequent to stopping the inductive heating: allow the second susceptor material to cool, a second phase-change of the second susceptor material occurring during the cooling; detect the second phase-change of the second susceptor material during the cooling; and responsive to detecting the second phase-change of the second susceptor material, activate the inductive heating device (to meet the set temperature).  
Regarding claim 27, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the second phase-change comprises the second susceptor material reversibly changing from a paramagnetic phase to a ferromagnetic phase (since this is the nature of susceptor material with a Curie-temperature as taught by Khatua.  Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of the heating device) [0065].  
Regarding claim 28, Khatua discloses multiple susceptor material [0049] and the susceptor material can be selected based on the desired Curie-temperature (trip temperature of 
Regarding claim 29, Campbell discloses a variety of geometrical configuration for the susceptor materials (see figs. 8-10).  Campbell also discloses susceptor material can be continuous fibers, broken fibers, particles or any combination thereof (column 10, lines 36-44).  Campbell also discloses support layer can function as a susceptor if proper material is selected and the tobacco flavor medium layer can be provided with susceptor material depending whether the susceptor support layer is sufficient to adequately heat the tobacco material (column 12, lines 32-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a second susceptor material having a different geometrical configuration than the first susceptor material.
Regarding claim 30, Campbell discloses wherein one of the first and second susceptor materials is distributed within the aerosol-forming substrate (fig. 9).  
Regarding claim 31, Campbell discloses the other of the first and second susceptor materials is located outside of the aerosol-forming substrate (fig. 10C).  
Regarding claim 32, Campbell discloses at least one of the first and second susceptor materials is particulate (fig. 9).  
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick either the concentration by weight of the second susceptor material is lower than a concentration by weight of the first susceptor material or vice versa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 14899745 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747